Citation Nr: 1031832	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-27 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbosacral strain, 
claimed as secondary to service-connected cholecystectomy and 
chronic pancreatitis.

4. Entitlement to a rating in excess of 30 percent for 
cholecystectomy and chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1988 to August 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for the Veteran's cholecystectomy and chronic pancreatitis, a 
June 2004 rating decision that denied service connection for 
lumbosacral strain, and a July 2007 rating decision that denied 
service connection for bilateral hearing loss and tinnitus.  In 
November 2008, a hearing was held before a Decision Review 
Officer (DRO) at the RO in the matters of service connection for 
bilateral hearing loss and tinnitus.  In September 2009, a Travel 
Board hearing was held before the undersigned regarding the 
matters of service connection for bilateral hearing loss and 
tinnitus.  Transcripts of these hearings are associated with the 
Veteran's claims file.  In March 2010, the Board sought an 
advisory medical opinion from the Veterans Health Administration 
(VHA) in the matters of service connection for bilateral hearing 
loss and tinnitus.

The matters of entitlement to service connection for a 
lumbosacral strain, claimed as secondary to service-
connected cholecystectomy and chronic pancreatitis, and a 
rating in excess of 30 percent for cholecystectomy and 
chronic pancreatitis are being REMANDED to the Chicago, 
Illinois RO.  VA will notify the Veteran if any action on 
his part is required.


FINDINGS OF FACT

1. A right ear hearing loss disability was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested to 
a compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current right ear hearing loss disability is related to 
his service, or to any event or injury therein.

2. The Veteran's left ear hearing loss was noted on induction, 
and is not shown to have permanently increased in severity beyond 
natural progression during his active service (or as a result of 
an event or injury therein).

3. Tinnitus was not noted in service; the preponderance of the 
evidence is against a finding that any current tinnitus is 
related to the Veteran's service or to any event or injury 
therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.307, 3.309, 3.385 (2009).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A January 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the appellant of disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record, and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for VA examinations in May 
2007 and in July 2008 (with an addendum in December 2008).  The 
Board also sought an advisory opinion from the VHA in March 2010.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

Service personnel records show that the Veteran's last duty 
assignment was on the USS Chancellorsville, and that his main 
duty in service was as a mess management specialist (cook).  In 
various statements and in hearing testimony, the Veteran has 
stated that in addition to serving as a cook, he also served as 
one of the ship's magazine handlers for 5-inch guns.

The Veteran's STRs show that on clinical evaluation, on both 
August 1988 enlistment and June 1992 separation physical 
examinations, the Veteran's ears were noted to be normal.  
Associated reports of medical history were also silent for any 
history of hearing loss, or ear, nose, and throat troubles.

Audiometry on August 1988 service entrance examination revealed 
that puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
20
15
15
20
40
Left 
Ear
25
20
20
40
40
50

A September 1988 audiological evaluation conducted for the 
purposes of establishing a reference point prior to the Veteran's 
first assignment to a hazardous noise area revealed that puretone 
thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25
30
25
20
15
50
Left 
Ear
30
30
20
45
45
50

Mild to moderate SNHL in both ears was assessed.

Audiometry on June 1992 service separation examination revealed 
that puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25
25
20
15
30
35
Left 
Ear
25
25
25
40
40
50

The Veteran's STRs also show that from August 1991 to November 
1991, he was treated for chronic otitis externa in the left ear; 
they are silent for any complaints, findings, treatment, or 
diagnosis of tinnitus.

Postservice VA treatment records show that in June 2006, the 
Veteran complained of bilateral, progressive hearing loss.  He 
indicated that his hearing loss began in service, and that a 
couple of years ago he also started to experience intermittent 
ringing in both ears.  He denied any history of ear surgery, ear 
infections, or hearing aid use, and indicated that he did not 
have a history of [postservice] occupational or recreational 
noise exposure.  He noted a history of military noise exposure 
from 5-inch guns and ship engine room noises.  After an 
audiologic evaluation, mild to moderate SNHL in the right ear and 
moderately severe SNHL in the left ear were diagnosed.  The 
Veteran was encouraged to file a claim for VA benefits.  On 
August 2006 VA otolaryngology consult, the Veteran reported that 
he sustained a right ear/head trauma while in service and 
subsequently experienced pain and ear drainage immediately 
thereafter.  He also complained of hearing loss and tinnitus 
since that event.  Service-related SNHL was diagnosed.  

On May 2007 VA audiological evaluation, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
45
55
LEFT
40
35
40
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
Veteran complained of gradual bilateral hearing loss over many 
years and periodic tinnitus in both ears.  He reported a history 
of military noise exposure with hearing protection worn during 
training only, and of a head trauma in service where he hit the 
right side of his head against a bulk head causing otalgia and 
bleeding with no tympanic membrane perforation.  He also reported 
a history of chronic otitis externa with otorrhea following boot 
camp for which he did not seek medical treatment.  After a review 
of the claims file, the examiner, an audiologist, opined that it 
was less likely than not that the Veteran's current tinnitus was 
related to his in-service otitis externa since he continued to 
experience periodic tinnitus in the absence of otitis externa.  
She also opined that the Veteran's right ear hearing loss was 
less likely than not related to his in-service otitis externa 
because his current hearing loss was sensorineural in nature, 
which is not consistent with the type of hearing loss that is 
typically associated with otitis externa (conductive hearing 
loss).  As for the Veteran's current left ear hearing loss, she 
opined that it was less likely than not that such was permanently 
worsened beyond a natural progression during service as 
audiograms performed at service entrance and separation were not 
significantly different.   

In a September 2007 letter, Dr. N.A.L., the Veteran's private 
otolaryngologist, noted the Veteran's complaints of tinnitus and 
progressive hearing loss with significant noise exposure in 
service, and opined that the Veteran's tinnitus was not related 
to his prior history of otitis externa, but was more likely due 
to his hearing loss.  He also stated that he could not rule out 
the possibility that the Veteran's hearing loss was connected to 
noise exposure in service given his "particular drop" at the 
4000 Hertz level.  In November 2007, Dr. N.A.L. opined that the 
Veteran's sensorineural hearing loss was most likely due to noise 
exposure in service and not to otitis externa, as the latter 
causes a conductive type of hearing loss.

On July 2008 VA audiological evaluation, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
40
55
LEFT
40
35
45
55
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 98 percent in the left ear.  The 
Veteran reported the same medical history and complaints as was 
provided at his May 2007 VA audiological evaluation, and after a 
review of the claims file, the examiner, an audiologist, opined 
that it was less likely than not that the Veteran's current 
hearing loss was related to his military service.  The examiner 
explained that hearing loss as recorded at the time of the 
Veteran's separation from service pre-existed his service, and 
was not significantly different from the hearing loss recorded at 
the time of service entrance.  Therefore, any progression of 
hearing loss occurred after his separation from service; there 
was no evidence of exacerbated hearing loss in service, including 
when he was treated for otitis externa and otitis media therein.  
The examiner also opined that given the silence for complaints of 
tinnitus in service and the remoteness of the complaint (15 years 
after separation from service), it was less likely than not that 
the Veteran's current tinnitus was related to his service.

In a November 10, 2008 letter, Dr. N.A.L. opined that, "given 
the lack of the audiogram from 1991 it is possible that [the 
Veteran's] hearing was adversely affected by [his] service with 
significant noise exposure," and explained that the Veteran's 
recent audiograms suggested a pattern consistent with noise 
exposure hearing loss.  In a November 24, 2008 letter, Dr. N.A.L. 
stated that the Veteran's hearing loss was due to nerve loss 
rather than any problem with the eardrum or middle ear, and that 
this type of hearing loss was often exacerbated by noise 
exposure.  He also stated that the Veteran's tinnitus may be 
directly related to this same pathology. 

In a December 2008 VA addendum opinion, the Veteran's claims file 
was reviewed by the Chief of VA's Compensation and Pension 
Service (a physician).  After discussion with an audiologist, he 
opined that "it was at least as likely as not that the otitis in 
service did aggravate the veteran's hearing loss.  

In March 2010, the Board noted that the record consisted of 
conflicting medical evidence as to the matter of a nexus between 
the Veteran's bilateral hearing loss/tinnitus and his service.  
To resolve the matter of the etiology, the Board sought a VHA 
advisory opinion from an otolaryngologist.  In an opinion dated 
in May 2010, a VA otolaryngologist provided the following 
opinions:

*	"[I]t is less likely than not that the veteran's right ear 
hearing loss disability is related to his otitis externa in 
service."  The VHA consultant explained that the Veteran's 
STRs described "limited, uncomplicated external otitis, not 
involving middle ear structures with an intact tympanic 
membrane, which resolved with standard medical treatment.  
Limited, uncomplicated and resolved infections of the external 
ear canal do not cause or contribute to inner or middle ear 
hearing . . . The hearing loss during the acute episode of 
external otitis is due to swelling of the outer ear canal 
preventing sound from reaching the middle and inner ear (like 
a cotton ball stuffed in the outer ear).  The inner and middle 
ear structures remain protected by an intact tympanic 
membrane.  The hearing loss from simple otitis externa 
resolves completely once the outer ear inflammation resolves.  
[The Veteran] has documentation of an intact tympanic membrane 
throughout his record, resolution of the external ear canal 
swelling shortly after the episodes, no history of recurrent 
otitis externa since and no history of [tympanic membrane] 
perforation during service."

*	Based on the record, including audiological evaluations 
conducted in service, "it is less likely than not that the 
veteran's current right ear hearing loss disability was 
worsened by bilateral exposure to noise trauma in service.  
[He] had a known high frequency hearing loss at entrance, 
negative middle ear pressure on the right ear at entrance, and 
self reported history of 4 episodes of scarlet fever as a 
child and multiple episodes of otitis media at age 19.  [His] 
entrance and exit air conduction audiograms are not 
significantly different," and he was "asymptomatic prior to 
and at exit.  [His] symptoms of hearing loss progression have 
been evidenced to have progressed over the 15+years since 
exit.  Hearing loss known to occur as a result of noise 
exposure is not proven to worsen in pure tones following the 
cessation of a given noise exposure, due to the prior noise 
exposure itself."

*	"There is no factual evidence in the record to support that 
the veteran's preexisting left ear hearing loss disability 
increased in severity in service."  The Veteran's three 
audiological evaluations in service "were reviewed in detail 
and were not significantly changed."

*	"[It] is less likely than not that the veteran's current 
tinnitus complaints are related to his noise or to external 
otitis in service.  Noise induced hearing loss is not 
evidenced to progress (due to the acoustic trauma) after 
removal from exposure.  [His] complaint of onset of tinnitus 
15 years after separation can not be found to have a temporal 
relationship to the intermittent military noise exposure 15 
years prior."

The VHA consultant also reviewed the opinions already of record 
and agreed with the findings and opinions of the May 2007 VA 
examiner and July 2008 VA examiner.  Regarding the August 2006 VA 
otolaryngology consult's findings and opinion, he stated that the 
physician related the Veteran's hearing loss to his service 
without having had the benefit of reviewing the Veteran's entire 
medical history.  In particular, the VA physician "erroneously 
assumed" that the Veteran had normal hearing at the time of his 
service entrance, did not consider the Veteran's past medical 
history of ear-related diseases prior to service, and relied on 
inaccurate/ unsubstantiated history that the Veteran had suffered 
a head trauma incident in service.  Regarding Dr. N.A.L.'s 
medical opinions, the VHA consultant agreed with Dr. N.A.L.'s 
statement that uncomplicated, treated and resolved otitis externa 
did not cause SNHL, but disagreed with his opinions that the 
Veteran's bilateral hearing loss and tinnitus were related to 
noise exposure in service.  The VHA consultant noted that Dr. 
N.A.L. did not have the benefit of a full file review, and that 
his opinions were based on inaccurate/unsubstantiated medical 
history.  Regarding the December 2008 VA addendum opinion, the 
VHA consultant noted that the Veteran's otitis externa had been 
referred to as "otitis" in the opinion, without further 
identification as to whether it was "otitis externa" or 
"otitis media."  This, he explained, was likely the reason why 
the audiologist opined that "otitis" had aggravated the 
Veteran's hearing loss.  The VHA consultant also noted that the 
opinion was based in large part on Dr. N.A.L.'s opinions, and as 
he had previously discussed, Dr. N.A.L.'s opinions were made 
without the benefit of a review of the record.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Bilateral hearing loss.

For certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), service connection may be 
established on a presumptive basis if they are manifested to a 
compensable degree in a specified period of time postservice (one 
year for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-
existing injury or disease is considered to have been aggravated 
by active service where there is an increase in disability during 
such service, unless clear and unmistakable evidence shows that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that lack 
of aggravation could be shown by establishing there was no 
increase in disability or that any increase in disability was due 
to the natural progress of the pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

It is not in dispute that the Veteran now has a bilateral hearing 
loss disability by VA standards, as such is shown by official 
audiometry.  Based upon his reported living and working 
arrangements in service, it is likely and may reasonably be 
conceded that the Veteran was exposed to, at least, some noise 
trauma in service.  What he must still show to establish service 
connection for his bilateral hearing loss is that it is related 
to his exposure to noise trauma or his otitis externa in service.  
The preponderance of the evidence is against a finding that there 
is a nexus between the current hearing loss disability and the 
Veteran's service.

Regarding the Veteran's right ear hearing loss, his STRs, 
including his service separation examination report, are silent 
for right ear hearing loss.  Consequently, service connection for 
right ear hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As there is 
no competent evidence that right ear SNHL was manifested in the 
first postservice year, there is no basis for considering (and 
applying) the 38 U.S.C.A. § 1112 chronic disease presumptions 
(for SNHL as an organic disease of the nervous system).  

The record includes both medical evidence that tends to support 
the Veteran's claim of service connection for right ear hearing 
loss and medical evidence that is against the claim.  When 
evaluating this evidence, the Board must analyze its credibility 
and probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
evaluating medical opinions, the Board may place greater weight 
on one medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The evidence that tends to support the Veteran's claim consists 
of the August 2006 VA otolaryngology consult; the September 2007, 
November 2007, and November 2008 letters from Dr. N.A.L.; and the 
December 2008 VA addendum opinion.  The August 2006 VA 
otolaryngology consult's diagnosis of service-related SNHL is 
based on an inaccurate medical history, as the Veteran's STRs are 
silent for any mention that he sustained right ear/head trauma in 
service nor do they show he ever complained of and/or was treated 
for tinnitus in service (as was reported by the Veteran when 
giving his medical history for treatment).  Furthermore, any 
treatment for ear drainage in service was related to his chronic 
left ear otitis externa in 1991.  In LeShore v. Brown, 8 Vet. 
App. 405 (1995), the United States Court of Veterans Appeals 
(Court) held that a medical opinion based solely upon an 
unsubstantiated history as related by a veteran is not accepted 
as a credible medical opinion.  Therefore, the August 2006 VA 
otolaryngologist's opinion is entirely speculative in nature and 
without probative value.  

For these same reasons, the Board finds the Dr. N.A.L.'s opinions 
(that the Veteran's right ear hearing loss was related to noise 
trauma in service) equally unpersuasive.  Significantly, in one 
of Dr. N.A.L.'s November 2008 letters, he admitted his 
conclusions were based on a "lack of [an] audiogram from 1991," 
when in fact, the Veteran underwent audiological evaluations on 
three occasions in service: in August 1988, September 1988, and 
in June 1992 (when he separated from service).  While claims file 
review is not required for a medical opinion to have probative 
value, it must be clear from the record that the opinion provider 
was aware of any pertinent facts relevant to determining the 
etiology of a disability.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295, 303 (2008) (the relevant focus is not on whether 
the clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" in 
rendering a medical opinion).  As for the December 2008 opinion 
by the Chief of VA's Compensation and Pension Service (who opined 
that the Veteran's otitis aggravated his hearing loss), Dr. 
N.A.L., the May 2007 VA examiner, and the May 2010 VHA consultant 
have explained that for scientific reasons, the Veteran's hearing 
loss cannot be found to be related to his otitis externa in 
service, as otitis externa causes a conductive type of hearing 
loss and the Veteran has a sensorineural type of hearing loss.

In May 2010, a VHA consultant reviewed the entire claims file, 
including the various medical opinions already of record, and 
opined that the Veteran's right ear hearing loss was "less 
likely than not" caused by his exposure to noise trauma or to 
his otitis externa in service.  The examiner explained that the 
Veteran's audiograms at entrance and separation from service were 
not significantly different, and that he was asymptomatic prior 
to and at the time of his separation.  He noted also that the 
Veteran's hearing loss symptoms have progressed over the last 15 
years, and explained that noise-induced hearing loss typically 
does not worsen following the cessation of noise exposure.  As 
for relating the Veteran's right ear hearing loss to otitis 
externa, the VHA consultant explained that otitis externa does 
not cause SNHL.  Here, the Board places greater weight on the May 
2010 VHA opinion as it was provided by an otolaryngologist (who 
is qualified to provide it), is based on a more accurate and 
complete factual background, includes a detailed explanation of 
the rationale for the opinions given, and provides comments on 
the other opinions already of record.  

The Board has also considered the Veteran's lay statements 
concerning his right ear hearing loss.  While he may be competent 
to testify as to the symptoms he experiences, he is not competent 
to state whether his right hearing loss disability is related to 
his exposure to noise trauma and/or to his otitis externa in 
service.  The Veteran is a layperson and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).
Based upon the foregoing, the preponderance of the evidence is 
against a finding of a nexus between the Veteran's right ear 
hearing loss disability and his service, to include his exposure 
to noise trauma and his otitis externa therein.  Accordingly, the 
claim of service connection for a right ear hearing loss 
disability must be denied.

Regarding the Veteran's left ear hearing loss disability, his 
August 1988 service entrance examination revealed he had a left 
ear hearing disability by VA standards at that time.  Such 
evidence establishes that left ear hearing loss pre-existed the 
Veteran's active service (and he is not entitled to a presumption 
of soundness on entry in service as to such disability.  See 
38 U.S.C.A. § 1132).  The pre-existence of the disability 
precludes consideration of whether it was incurred in service.  
Consequently, to establish service connection for left ear 
hearing loss, the Veteran must establish that such pre-existing 
disability was aggravated by his service.  To establish 
aggravation he must show that the right ear hearing loss 
increased in severity, beyond natural progression, during/or as a 
result of his service.  See Wagner, 370 F.3d at 1096.

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large measure 
the significance of the various findings (i.e., whether they 
reflect a permanent increase in the level of severity/underlying 
pathology of the disability or merely reflect an acute 
exacerbation) is a medical question.  Here, not only is there no 
medical evidence during service showing an increase in severity 
of the Veteran's left ear hearing loss, but there is also no 
competent postservice (medical) evidence suggesting that the 
Veteran's preexisting left ear hearing loss increased in severity 
during, or as a result of, his service.  

Although the August 2006 VA otolaryngology consult opinion and 
Dr. N.A.L.'s opinions relate the Veteran's left ear hearing loss 
to his noise exposure in service, such opinions are inadequate as 
they fail to consider that the Veteran had a preexisting left ear 
hearing disability (by VA standards) at the time of his entrance 
into service.  See Nieves- Rodriguez, supra.  The only medical 
opinions in the record that give consideration to the fact that 
the Veteran had a preexisting left ear hearing loss disability at 
the time of his entrance into service are those from the May 2007 
and July 2008 VA examiners and the May 2010 VHA consultant.  In 
essence, all three medical professionals reviewed the Veteran's 
service entrance and separation audiograms and found that the 
puretone thresholds reported for the left ear were not 
significantly different.  As there is no other competent 
(medical) evidence of record to refute the opinions of the May 
2007 and July 2008 VA examiners and the May 2010 VHA consultant, 
the Board finds their opinions persuasive.  The Veteran's own 
statements relating his left ear hearing loss disability to noise 
exposure or his otitis externa in service are not competent 
evidence, as he is a layperson, and lacks the training to opine 
regarding medical etiology, including whether aggravation of a 
preexisting disability was shown in service; these are questions 
that are medical in nature and not capable of resolution by lay 
observation.  See Espiritu, supra; see also Jandreau, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's preexisting left ear hearing loss disability increased 
in severity during, or as a result of his service beyond natural 
progression, or that it had its onset in service.  Accordingly, 
the claim of service connection for a left ear hearing loss 
disability must be denied.  

Tinnitus.

It is not in dispute that the Veteran has tinnitus as such 
disability had been noted in VA treatment records and on VA 
audiological evaluations.  As was noted above, it is also not in 
dispute that he was likely exposed to some noise trauma in 
service.  What he must still show to establish service connection 
for tinnitus is that it is related to his service, to include his 
exposure to noise exposure and/or to his otitis externa therein.  
There is no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.

The Veteran's STRs, including his June 1992 service separation 
examination report, contain no mention of tinnitus.  The earliest 
notation of tinnitus of record is in the June 2006 VA treatment 
record wherein the Veteran stated that it started a couple of 
years ago.  Consequently, service connection for tinnitus on the 
basis that such disability became manifest in service and 
persisted is not warranted.  

The record includes both medical evidence that tends to support 
the Veteran's claim of service connection for tinnitus and 
medical evidence that is against the claim.  When evaluating this 
evidence, the Board must analyze its credibility and probative 
value, account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors, supra; Hatlestad, supra; 
Gilbert, supra.  In evaluating medical opinions, the Board may 
place greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson, 
supra.

The evidence that tends to support the Veteran's claim consists 
of the September 2007 and November 2008 opinions from Dr. N.A.L.  
In November 2007, Dr. N.A.L. opined that the Veteran's tinnitus 
was not related to his prior history of otitis externa in 
service, but was related to his hearing loss (which he also 
opined was possibly related to his noise exposure in service).  
[Notably, as this decision denies service-connection for hearing 
loss, any claim of service connection for tinnitus as  secondary 
to hearing loss lacks legal merit.  See 38 C.F.R. § 3.310.]  In 
November 2008, Dr. N.A.L. also opined that the Veteran's tinnitus 
may be related to nerve loss, and stated that this problem was 
often exacerbated by noise exposure.  However, Dr. N.A.L.'s 
opinion fails to consider that his STRs are silent for any 
complaints related to tinnitus.  See Nieves- Rodriguez, supra.  

In May 2010, a VHA consultant reviewed the entire claims file, 
including the various medical opinions already of record, and 
opined that the Veteran's current tinnitus was "less likely than 
not" related to his exposure to noise trauma or to his otitis 
externa in service.  The VHA consultant explained that noise-
induced hearing loss does not progress after removal from the 
traumatic noise source, and that the Veteran has stated his 
tinnitus did not have its onset until 15 years after his 
separation from service.  Therefore, his tinnitus "can not be 
found to have a temporal relationship to the intermittent 
military noise exposure 15 years prior."  As this opinion was 
provided by an otolaryngologist (who is qualified to provide it), 
is based on a more accurate and complete, factual background of 
the Veteran's medical history, and includes a detailed 
explanation of the rationale for the opinion provided, the Board 
finds it more persuasive than the private medical opinions of 
record.  Significantly, the VHA consultant's opinion is supported 
by the opinions of the May 2007 and July 2008 VA examiners who 
opined, respectively, that the Veteran's current tinnitus is not 
related to his in-service otitis externa since he continues to 
experience periodic tinnitus in the absence of otitis externa, 
and that it is not related to his in-service noise exposure given 
the silence for tinnitus complaints in service and the remoteness 
of his current complaints (15 years after separation from 
service).

The Board has also considered the Veteran's lay statements 
wherein he alleges his tinnitus is related to his service.  While 
he may be competent to report symptoms he experiences, including 
ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), he is not competent to opine regarding a nexus between 
his tinnitus and noise exposure/otitis externa in service.  He is 
a layperson and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and not 
capable of resolution by lay observation.  See Espiritu, supra; 
see also Jandreau, supra.  The preponderance of the evidence is 
against a finding of a nexus between the Veteran's tinnitus and 
his exposure to noise trauma and/or to his otitis externa in 
service, and against this claim.  Accordingly, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following sequence 
is required:  There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing an 
NOD within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, the 
appellant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Here, a July 2003 rating decision denied a rating in excess of 30 
percent for the Veteran's cholecystectomy and chronic 
pancreatitis.  Based on a careful review of the claims file, it 
appears the Veteran filed a timely NOD expressing disagreement 
with that decision in September 2003, and the RO did not issue a 
SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), when this occurs, the Board must remand the case and 
instruct the RO that the issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  As recent 
communications from the Veteran have not mentioned his increased 
rating for cholecystectomy and chronic pancreatitis claim, 
clarification of whether he still wishes to pursue this claim is 
indicated.  The Veteran is advised that his claim of entitlement 
to a rating in excess of 30 percent for cholecystectomy and 
chronic pancreatitis is not before the Board at this time, and 
will be before the Board only if he timely files a substantive 
appeal after an SOC is issued.

Regarding the  claim of service connection for lumbosacral strain 
(claimed as secondary to service-connected cholecystectomy and 
chronic pancreatitis), in his August 2006 VA Form 9, substantive 
appeal, the Veteran requested a hearing before the Board at his 
local RO.  The Board notes that this matter arose from a 
different pending appeal than that of his claims of service 
connection for bilateral hearing loss and tinnitus, and 
consequently was overlooked/not addressed at the September 2009 
Travel Board hearing.  As the appellant has indicated he desires 
a hearing before the Board at the Chicago, Illinois RO addressing 
his claim of service connection for lumbosacral strain, this 
matter must be remanded to provide for such hearing.  See 
38 C.F.R. § 20.700 (A hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person); see also 38 U.S.C.A. § 7107 (pertaining specifically to 
hearings before the Board).  

Accordingly, the case is REMANDED for the following:

1. 	The RO should seek clarification from 
the Veteran as to whether he is still pursuing 
an increased rating for cholecystectomy and 
chronic pancreatitis claim.  If his response 
is affirmative, the RO should issue an 
appropriate SOC in the matter.  The Veteran 
must be advised of the time limit for filing a 
substantive appeal, and that, in order for the 
Board to have jurisdiction in this matter, he 
must submit a timely substantive appeal.  If 
he timely perfects an appeal in the matter, it 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2. 	Arrangements should also be made for 
the appellant to be scheduled for a hearing 
before the Board at the RO in the matter of 
service connection for lumbosacral strain.  
This matter should then be processed in 
accordance with established appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


